DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0037928 to Hirobe et al. in view U.S. Patent Pub. No. 2017/0311411 to Takizawa et al. 
Regarding claims 1-2: Hirobe et al. disclose a vapor deposition substantially as claimed in Figs. 1-4, 6 and the accompanying text and comprising:  a base film (20) including a plurality of openings (25) and containing a polymer (see, e.g., para. 30); a composite magnetic layer (10)  including a solid portion and a non-solid portion, the  non-solid portion including a plurality of second openings (15); and a frame (68) joined to a peripheral portion of the base material; wherein the plurality of first openings are formed in a region corresponding to the non-solid portion; and the composite magnetic layer may contain magnetic powder (see, e.g., paras. 49 and 50); and wherein the solid portion is a plurality of partial portions spaced apart from each other, the plurality of partial portions and the plurality of first openings are arranged in different rows and different columns, each row of first openings is between adjacent two rows of partial portions, each column of first openings is between adjacent two columns of partial portions, each row of first openings is staggered in relation to each row of partial portions, each column of first openings is staggered in relation to each column of partial portions (see annotated Fig. 2 of Hirobe et al. below).

    PNG
    media_image1.png
    333
    569
    media_image1.png
    Greyscale

However Hirobe et al. fail to disclose the composite magnetic layer contains soft ferrite powder having an average particle diameter shorter than 500nm and a resin.
Takizawa et al. disclose a vapor deposition mask comprising a composite magnetic layer containing a soft ferrite powder having an average particle diameter shorter than 500 nm and a resin for the purpose of forming a mask layer with stiffness and strength (see, e.g., paras. 53-74).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the composite magnetic layer of Hirobe et al. comprising a composite magnetic layer containing a soft ferrite powder having an average particle diameter shorter than 500 nm and a resin in order to form a mask layer having stiffness and strength as taught by Takizawa et al.

With respect to claim 4, the plurality of partial portions include pairs of partial portions located in point symmetry with respect to one arbitrary first opening among the plurality of first openings as a center.  Partial portions on either side of a center island-like portion there between meet this limitation.  See, esp. Fig. 2.
With respect to claims 5-6, Takizawa et al. teach use of a soft ferrite powder such as Fe2O3 and/or Fe304, similar to the disclosed invention.  Therefore, they are considered to have the same properties.  Examiner notes that the courts have ruled the following: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01.
With respect to claim 7, Takizawa et al. that the mixing amounts of magnetic power and resin is not particularly limited and may be freely adjusted (i.e. optimized) in accordance with materials to be used, a combination of such materials and/or the like in the composite magnetic layer for the purpose of carrying out an intended function (see, e.g. 72).  Additionally, Examiner notes that the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 8, Takizawa et al. teach the resin may include a thermosetting resin (see, e.g., paras. 57-58).
With respect to claim 9, the base film of Hirobe et al. may contain polyimide (see, e.g., para. 30) and the resin of the magnetic composite film of Takizawa et al. may also contain a polyimide.  Note:  the “type” of polyimide has been considered generically as a polyimide since no additional features thereof are set forth.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirobe et al. and Takizawa et al. as applied to claims 1-2 and 4-9 above, and further in view of U.S. Patent Pub. No. 2006/0086231 to Brody et al.
With respect to claim 10, Takizawa et al. do teach preferred materials for the frame, but also teach that the material for the frame is not particularly limited (see, e.g., para. 115).
Brody et al. teach the provision of a mask holder/frame that is desirably formed of a suitably rigid non-magnetic material in order to avoid shorting a magnetic chuck (see, e.g., para. 46).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a mask holder/frame that is desirably formed of a suitably rigid non-magnetic material in modified Takizawa et al. for the purpose of avoiding shorting a magnetic chuck as taught by Brody et al.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
Applicant has argued that in Hirobe “the solid portion of the metal mask is a continuous structure and cannot be spaced apart from itself”.  Examiner does not necessarily disagree with this statement, but notes this is not what the claim recites or necessitates.  
Applicant has also argued “it is not proper for the Office to divide the solid portion of the metal mask 10 in FIG. 2(a) of Hirobe into a plurality of partial portions spaced apart from each other”.  However, this is exactly what the claim recites.
As detailed previously, the term “portions” is quite broad and arbitrarily encompassing, as is the term “partial”.  Layering them to describe yet another portion (i.e. “the solid portion”) makes the claim limitation at issue even more broad and arbitrary.  Thus, the interpretation presented in the above rejection is considered to be a fair interpretation of the claim language.
Again, as in the previous office action, in order to advance examination, Examiner recommends adding the idea that the “partial portions” are “discretely located” with respect to one another, as disclosed, e.g., para.  12, wherein the term discrete is a term that has a known and specific definition and the phrase “discretely located”  appears to describe the configuration that Applicant seeks to claim.  Stating that partial portions of a solid portion are spaced apart is not equivalent to reciting partial portions are discretely located.  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the new claim amendment necessitating “the solid portion is…” vs. previously recited “the solid portion comprising…”, if Applicant would like to clearly and definitively exclude other features/parts/portions from being considered as part of “the solid portion”, Applicant should consider using a known transitional phrase such as “consisting of” to claim this concept.  See MPEP 2111.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 104561895 discloses, inter alia, a composite mask comprising a nonmagnetic metal layer and a plurality of magnetic metal blocks disposed on the non-magnetic metal layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716